Citation Nr: 9928762	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-26 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran had active military service from July 1967 to 
January 1971 and active duty in the Army National Guard from 
December 1985 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Buffalo, New 
York Regional Office of the Department of Veterans Affairs 
(VA).  The Board remanded the case in July 1998.

The Board notes that in March 1999, the veteran withdrew his 
claim for entitlement to non-service connected pension 
benefits.


FINDING OF FACT

There is medical evidence of a current diagnosis of PTSD, 
evidence of stressor events in service, and medical evidence 
of a nexus between the currently diagnosed PTSD and stressors 
in service; the veteran's claim of service connection for 
PTSD is plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the case was remanded in July 
1998 for the RO to adjudicate whether new and material 
evidence had been submitted to reopen the claim for PTSD 
following the final September 1992 rating decision of the RO 
denying service connection for PTSD.  In a January 1999 
supplemental statement of the case, the RO determined that 
new and material evidence had been submitted to reopen the 
claim and then denied service connection for PTSD on the 
basis of all of the evidence of record.  The RO indicated 
that the new evidence included the statement of the veteran 
indicating his stressors and the May 1997 report of VA 
examination which included a diagnosis of PTSD.  The Board 
agrees with the RO's determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD and the issue before the Board currently 
is entitlement to service connection for PTSD.

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), a well-grounded claim of service connection 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Moreover, the truthfulness of evidence offered by 
the veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In this case, the claims folder contains the undated 
statement of the veteran indicating the while stationed at 
Ton Son Nhut Air Force Base in Vietnam, he was subjected to 
routine and numerous rocket, artillery and mortar attacks.  
He also reported that in early 1969 he witnessed a friend 
named Harris being killed during an attack on the base.  The 
record also includes the May 1997 report of a VA psychiatric 
examination during which he reported the stressor regarding 
attacks on the base in Vietnam.  The diagnosis was PTSD, and 
the examiner indicated that the veteran's stressor was his 
allegedly being a crew chief in Vietnam.

As was noted above, in determining whether an application for 
benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence before the Board includes medical 
evidence suggesting that the veteran currently suffers from 
PTSD, the veteran's claimed in-service stressor events which 
are presumed credible, and medical evidence which appears to 
link the PTSD to events in service.  The veteran's claim 
therefore meets the requirements set forth by the Court in 
Caluza.  Accordingly, the Board finds that the veteran's 
claim of service connection for PTSD is well-grounded.  


ORDER

The veteran's claim for service connection for PTSD is well-
grounded; to this extent, the appeal is allowed subject to 
further action ordered below.  





REMAND

The May 1997 VA psychiatric examination report noted the 
reported stressors of the veteran and the diagnosis of PTSD 
due to allegedly being a crew chief in Vietnam.  The 
examination report also noted that psychological testing was 
performed, including some type of combat scale.  The full 
name of the testing was not included in the transcription of 
the report.  The examiner indicated that on the combat scale, 
the veteran received a score of 115, which was above the 
"keen" (sic) cutoff of 107 for Vietnam combat related PTSD.  
It was also indicated that MMPI and depression inventory 
testing was administered.  

In August 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) was unable to verify the death of 
the service man named Harris, but attached documentation 
showing that there were attacks on Tan Son Nhut Air Base 
during the veteran's tour in Vietnam.  The most recent VA 
examination report is vague regarding whether exposure to a 
stressor in service has resulted in current psychiatric 
symptoms.  It is unclear whether the examiner based his 
diagnosis solely on the reported history of stressors.  In 
addition, clarification of the meaning of the combat scale 
testing results is needed.

The applicable VA regulation states that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  In Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court issued directives to be followed in cases where the 
issue is service connection for PTSD.  In sum, the Court 
confirmed that the evidence must show that the veteran has a 
clear diagnosis of PTSD, that the veteran was exposed to a 
stressor(s) during service (which may be combat or non-combat 
service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.

As was noted above, PTSD has been diagnosed.  In Cohen supra, 
the Court noted that under 38 C.F.R. § 3.304(f), a current 
medical diagnosis of PTSD must be an "unequivocal" one.  
The Court explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  In discussing the sufficiency of a 
stressor to support a diagnosis of PTSD, the Court pointed 
out that under the DSM-III-R a psychologically traumatic 
event(s) must be shown to have had the potential of evoking 
significant symptoms of distress in almost everyone.  
However, the Court further noted that under DSM -IV a 
subjective test had been adopted.  Specifically, in order for 
a stressor to sufficiently support a diagnosis of PTSD: (1) a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.  The Court explained that DSM-IV's 
"stressor sufficiency" requirements involved medical 
questions requiring examination and assessment by a mental-
health professional.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following:

1.  The RO should obtain all records of 
VA psychiatric treatment of the veteran 
dated from May 1997 to the present and 
associate those records with the claims 
file.  In addition, the RO should 
determine whether there is written 
documentation of psychological testing 
performed as part of the May 1997 VA 
psychiatric examination and, if so, 
associate those records with the claims 
file.

2.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports the stressors that are 
alleged.  In addition, the RO should 
specifically determine if the veteran 
served in combat.

3. When the development noted above is 
completed, the claims folder should be 
returned to the VA medical center where 
the May 1997 VA examination was 
conducted.  The examiner who conducted 
the May 1997 examination should prepare 
an addendum to the examination report.  
(If the original examiner is not 
available, the veteran should be afforded 
another VA psychiatric examination for 
this purpose.)  The claims folder must be 
reviewed by the examiner prior to the 
preparation of an addendum or the conduct 
of another examination.  The RO must 
specify for the examiner, the stressor or 
stressors that it has determined are 
established by the record, and those 
events are the only ones that may be 
considered in determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD are 
satisfied.  The examiner should integrate 
any previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  In 
particular, the examiner should explain 
the testing reported as "combat scale" 
performed as part of the May 1997 
examination.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the inservice 
stressors found by the RO to be 
established by the record.  The report 
should include the complete rationale for 
all opinions expressed. 

4.  The RO should review the record and 
ensure that all the above actions have 
been completed, and then review all of 
the evidence of record and readjudicate 
the issue of entitlement to service 
connection for PTSD in light of the 
revised 38 C.F.R. § 3.304(f) and in light 
of the Cohen case.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless he is 
notified, but he may furnish additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
Member, Board of Veterans' Appeals






